Citation Nr: 1104425	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
April 1991 to November 1993.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated July 2008, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The Veteran was treated for and diagnosed with dependent 
personality disorder in service. 

2.  There is no evidence of a superimposed injury in service or 
evidence of permanent worsening of the Veteran's personality 
disorder in service.

3.  Symptoms of a psychiatric disorder have not been continuous 
since service separation. 

4.  The Veteran's current psychiatric symptoms are not related to 
active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder 
have not been met.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 4.9 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) Veteran status;  
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  

In a timely April 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, what information and 
evidence must be submitted by the Veteran, and what subset 
information or evidence VA will attempt to obtain.  

The Veteran was provided with a VA examination in February 2009.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion/findings obtained in 
this case are adequate, as the opinion is predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  The VA nexus opinion provided considers all of the 
pertinent evidence of record, to include service treatment 
records, VA treatment records, comprehensive physical 
examinations, and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).  For the reasons set forth above, the Board 
finds that VA has complied with the VCAA's notification and 
assistance requirements.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post service VA treatment records, VA 
examination, and the Veteran's statements.  For these reasons, 
the Board finds that VA has fulfilled the duties to notify and 
assist the Veteran.

Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A.  
§§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   
38 C.F.R. § 3.303(d).

Personality disorders are considered congenital or developmental 
defects and, therefore, generally are not diseases or injuries 
for the purposes of service connection. 38 C.F.R. § 3.303(c), 4.9 
(2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, if a disease or injury is superimposed over the 
congenital or developmental defect during service, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.  

The Veteran contends that he has a current psychiatric disorder 
which originated in service and has continued since that time.  
In the October 2010 brief submitted by the Veteran's 
representative, the Veteran contended that he was misdiagnosed 
with a personality disorder and instead suffered from a 
depressive disorder in service and the symptoms have continued 
since service.

After a review of the evidence, the Board finds that the weight 
of the evidence shows no diagnosis of a psychiatric disorder in 
service, but rather, a personality disorder, for which there is 
no credible or competent evidence of aggravation in service, or 
evidence of psychological injury in service, including no 
psychiatric disorder superimposed over the personality disorder.  
The Veteran was diagnosed with dependent personality disorder in 
service.  The Veteran's service records indicate that in January 
1993 he received counseling for failure to report for duty.  In 
March 1993 during service, the Veteran received counseling for 
having his appearance not up to military standards.  In a June 
1993 Positive Counseling form, the Veteran was given poor marks 
in "conduct on and off duty" and "promotion eligibility" and 
was given below average marks for "appearance/military 
bearing," "motivation," and "use of alcohol and drugs."  In 
July 1993, the Veteran received counseling for failure to 
maintain a high state of police of government quarters.  In July 
1993, the Veteran received counseling for failure to report for 
duty at the proper time and had been late for duty for the few 
weeks prior.  

The Veteran was referred for psychiatric evaluation during 
service in  
September 1993.  In a September 1993 psychological examination, 
the service examiner diagnosed that the Veteran had a personality 
disorder, which was a long-standing disorder characterized by 
maladaptive coping strategies.  The service examiner reported 
that the Veteran had a suicide attempt in the past and was likely 
to continue to act out impulsively if not allowed to exit the 
military.  The service examiner recommended that the Veteran be 
administratively separated from military service because of the 
personality disorder.  In an October 1993 memorandum, the Veteran 
was recommended for separation due to the convenience of the 
government as evidenced by personality disorder.

The Veteran was separated from service due to a diagnosis of 
dependent personality disorder.  Personality disorders generally 
are not diseases or injuries for the purposes of service 
connection.  38 C.F.R. § 3.303(c), 4.9.  In addition, in this 
case, there is no competent evidence of record showing that a 
superimposed injury in service aggravated the Veteran's 
personality disorder.  See VAOPGCPREC 82-90.  The Veteran's 
service treatment records do not reflect a diagnosis of a 
psychiatric disorder, but rather, a personality disorder for 
which there is no credible or competent evidence of psychological 
injury or disease in service (other than personality disorder), 
or aggravation of personality disorder in service, or of a 
psychiatric disorder superimposed over the personality disorder.    

The Board next finds that the weight of the evidence demonstrates 
that symptoms of a psychiatric disorder have not been continuous 
since service separation in November 1993.  The evidence shows 
that the Veteran's current psychiatric disorder first manifested 
many years after service in 2008, notably over fifteen years 
after service discharge, when he was seen for help with chronic 
depression.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by evidence that includes, as 
one factor for consideration, the absence of medical treatment 
for the claimed condition for many years after service).  In May 
2008, the Veteran reported that his depression and anxiety had 
worsened over the previous 4-5 years, associated with divorce, 
unemployment, and family discord.  

As the statements regarding onset of post-service chronic 
depression that began years after service separation that were 
made to VA physicians in May 2008 were made during the course of 
treatment, they are afforded greater probative weight than those 
statements made in conjunction with the Veteran's April 2008 
claim for disability compensation benefits provided by the 
Veteran during which the Veteran contends that his symptoms 
either began in service or were aggravated during service.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for the purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. 
West, 12 Vet. App. 341 (1991).  

The weight of the evidence further shows that the Veteran's 
current psychiatric disorder is not related to service.  In 
February 2009, upon VA examination, the Veteran was given an Axis 
I diagnosis of adjustment disorder with anxiety and depression 
symptoms and an Axis II diagnosis of personality disorder not 
otherwise specified.  The VA examination report reflected a 
history of pot and cocaine use, but the Veteran reported being 
clean for six years.  

The February 2009 VA examiner opined that it was less likely as 
not that the Veteran's psychiatric condition was incurred or 
aggravated by service.  The VA examiner diagnosed that the 
Veteran had a personality disorder prior to service, as evidenced 
by school and legal problems, and opined that the Veteran's 
current adjustment disorder was considered mild and related to 
the current personality symptoms and financial stressors.  The VA 
examiner noted that there had been no history of treatment until 
the Veteran was urged by his representative to file the claim for 
disability compensation.  On the question of worsening of 
symptoms in service, or superimposed psychiatric disorder during 
service, the VA examiner also opined that the overall personality 
disorder did not appear significantly worse than expected without 
military incident of being picked on by his sergeant during 
active service.  

There is additionally no competent evidence of a relationship 
between the Veteran's current psychiatric disorder and his 
military service.  The only nexus opinion on file, in February 
2009, which included a review of the claims file, weighs against 
the claim.  The Board finds that the lay and medical evidence of 
record reflects that the Veteran's current psychiatric disorder 
had post-service onset and is not related to the Veteran's active 
service.  For these reasons, the Board finds that the lay and 
medical evidence that is of record weighs against the claim for 
service connection for a psychiatric disorder, and outweighs the 
Veteran's more recent contentions regarding an in-service 
psychiatric disorder and post-service psychiatric symptoms.

The Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for a psychiatric 
disorder, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder and depression, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


